Curia.

A nonsuit was ordered in this case, because it appeared on the trial, that the plaintiff had no insurable interest, upon which he could recover any thing to his own use. The policy was made foi the benefit of the plaintiff and others concerned. He avers a joint interest in himself and two others. It appeared that all his interest had been fully insured, by policies prior in date. It followed that he could recover nothing, in this action, on his own account.
But it was insisted that he might proceed, and recover to the use of the two others, whose interest was insured. If this were permitted, the verdict would establish his right to much the greater portion of the sum recovered; for the rights of the parties would be determined by the declaration; and those who alone are interested in this action * would be turned from the [ * 615 ] underwriters to the plaintiff, to look for their remedy ; under the uncertainty of establishing their claim, against the effect of the verdict; which would give him the right to fourteen sixteenths of the sum recovered.
Having no interest, he cannot recover jointly with the others; nor for them, in the manner stated in his declaration. He should have brought the action expressly as agent, stating their interests; *498or it should have been brought in their names, as upon a policy made for their benefit by their agent. The nonsuit must stand.

Costs for the defendants.